 1                                                    HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7
                                       AT TACOMA
 8
        JOSEPH RHODES,                                  CASE NO. C19-5440RBL
 9
                             Plaintiff,                 ORDER
10               v.

11      STEPHEN SINCLAIR, et al.,

12                           Defendants.

13

14         THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

15   Recommendation [Dkt. # 29].

16      1. The Report and Recommendation is ADOPTED;

17      2. Defendant City of Vancouver’s Motion for Summary Judgment [Dkt. # 8] is

18         GRANTED, and Rhodes’s claims against it is DISMISSED. For the reasons articulated

19         in the City’s Motion, the dismissal is with prejudice and without leave to amend;

20      3. Defendants Stephen Sinclair, Washington Department of Corrections, and State of

21         Washington’s Motion to Dismiss [Dkt. # 20] is GRANTED and Rhodes’s claims against

22         those defendants are DISMISSED with prejudice and without leave to amend;

23

24


     ORDER - 1
 1      4. Defendant Clark County’s Motion to Dismiss [Dkt. # 26] is GRANTED and Rhodes’s

 2         claims against Clark County are DISMISSED with prejudice and without leave to

 3         amend;

 4      5. If he appeals, Rhodes’s in forma pauperis status will continue;

 5      6. The Clerk shall send copies of this Order to Rhodes’s last known address and to

 6         Magistrate Judge Fricke.

 7   IT IS SO ORDERED.

 8         Dated this 18th day of February, 2020.

 9

10                                                      A
                                                        Ronald B. Leighton
11                                                      United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
